Name: Commission Regulation (EC) No 2877/2000 of 28 December 2000 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: prices;  consumption;  animal product;  foodstuff
 Date Published: nan

 Avis juridique important|32000R2877Commission Regulation (EC) No 2877/2000 of 28 December 2000 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Official Journal L 333 , 29/12/2000 P. 0057 - 0059Commission Regulation (EC) No 2877/2000of 28 December 2000amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(1), as amended by Regulation (EC) No 1669/2000(2), and in particular Article 4(5) thereof,Whereas:(1) Commission Regulation (EEC) No 1481/86(3), as last amended by Regulation (EC) No 2733/1999(4), lays down the rules for the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of cerain other qualities of sheep carcases in the Community.(2) In Annex I to this Regulation, the coefficients used for calculating the EU's average price of sheep carcases is based on the weighting average of national average prices on the representative markets of the Community and should be adjusted in the light of the figures available with regard to sheep production. This is so because Member States do change in many cases their share on EU total production from year to year.(3) In Annex II to this Regulation, the weighting coefficients used for the determination of prices recorded on the representative markets in the Member States should be adjusted in order to reflect the relative importance of the regional markets and product categories in the calculation of the national average representative price. The reason for that modification is that the importance of individual regional markets and product categories within a Member State may change from year to year.(4) In Annex III to this Regulation, the names and definitions of product categories should be updated in line with the changing trends on the regional markets.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1481/86 is hereby amended as follows:1. Annex I is replaced by Annex I to this Regulation.2. In Annex II, paragraphs C, H and L are replaced by Annex II to this Regulation.3. In Annex III, paragraph H is replaced by Annex III to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the beginning of the 2001 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 312, 20.11.1998, p. 1.(2) OJ L 193, 29.7.2000, p. 8.(3) OJ L 130, 16.5.1986, p. 12.(4) OJ L 328, 22.12.1999, p. 43.ANNEX I"ANNEX ICOEFFICIENTS TO BE USED IN CALCULATING THE PRICE RECORDED ON THE REPRESENTATIVE COMMUNITY MARKETS>TABLE>"ANNEX II"C. FEDERAL REPUBLIC OF GERMANY>TABLE>>TABLE>""H. ITALY>TABLE>>TABLE>""L. NORTHERN IRELAND>TABLE>"ANNEX III"H. ITALY>TABLE>"